Title: To Alexander Hamilton from Ebenezer Stevens, 5 February 1800
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. A Hamilton.
            Sir
            New York 5 Feby 1800
          
          The owners of the Buildings occupied by Government, has called on  me to know if I wish to Rent them again for the  accommodation of the officers, the ensuing season as they are dispos’d to Rent them, not having any particular directions to engage the  same I Requested they would  suspend the hiring of them till I could hear your opinion on the business—And have to Request that you would   on Receipt of this, favor me with a line respecting what is best to be done therein  & your directions shall meet due attention—
          I Sincerely hope you will make arrangements, in order that the   mechanics Bills Render’d against this  State for mountg Artilly &c: may meet a speedy  Settlement—
          I am Sir with Respect Y’r Hble. St.
          
            Ebenr Stevens.
          
        